COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 EDITH ROMAN,                                  §
                                                              No. 08-13-00066-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                           Municipal Court of Appeals
 THE STATE OF TEXAS,                           §
                                                                of El Paso, Texas
                  Appellee.                    §
                                                             (TC# 12-MCA-3603A)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF MARCH, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.